July 7, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attn:Jim B. Rosenberg Senior Assistance Chief Accountant Re: The Navigators Group, Inc. (the “Company”) Form 10-K for Fiscal Year Ended December 31, 2009 Schedule 14A Filed April 14, 2010 (File No. 0-15886) Dear Mr. Rosenberg: Reference is made to the letter of the staff of the Division of Corporation Finance to Francis W. McDonnell, Senior Vice President and Chief Financial Officer of the Company, dated July 2, 2010 with respect to the above captioned matter (the “Letter”).We are writing to inform you that the Company intends to provide a response to the Letter on or before July 30, 2010. Respectfully submitted, The Navigators Group, Inc. By: /s/Bruce J. Byrnes Name: Bruce J. Byrnes Title: Senior Vice President, General Counsel and Secretary
